STIPULATION
On this day came the claimant, Janet Jackson, by counsel, John R. Mitchell, and respondent, West Virginia Department of Highways, by counsel, Andrew F. Tarr and Xueyan Zhang, and announced to the Clerk of the Court of Claims that the parties have agreed to stipulate to the above-referenced claim. Specifically, the parties stipulate to the following:
1. Respondent admits that it is responsible for the maintenance of West Virginia Route 315 in Mingo County, West Virginia.
*82. Respondent admits some, but riot all, responsibility for the automobile . accident involving claimant that is at issue in the above-styled claim.
3. Respondent agrees to reimburse the claimant in the total amount of Three Thousand Five-Hundred Dollars ($3,500.00) for damages for that portion of claimant's accident that can be attributed to respondent.
4. The parties to this claim agree that the total sum of Three Thousand Five- Hundred Dollars ($3,500.00) paid by respondent to claimant in Claim No. CC-97-418 acts as a full and complete settlement, compromise and resolution of all matters in controversy in said claim and as full and complete satisfaction of any and all past and future claims claimant may have against respondent arising from the matters described in said claim.
WHEREFORE, in accordance with the agreement contained in this stipulation, this Court makes an award of Three Thousand Five-Hundred Dollars ($3,500.00) to the claimant in Claim No. CC-97 -418.